Citation Nr: 1036385	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-31 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating greater than 20 percent for 
chronic low back strain and lumbar spondylosis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1987 to March 1990.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which continued the Veteran's 20 percent rating for his low back 
disability.

The Veteran was originally scheduled for a hearing before the 
Board in June 2010, but the Veteran cancelled the hearing stating 
that he wished the claim to be considered on the record.

In addition, the Board notes that during VA examination 
and treatment the Veteran has claimed that he experiences 
erectile dysfunction due to his service-connected back 
disabilities.  The claims file does not indicate that the 
matter has been considered by the RO.  As such, based on 
the Veteran's statements a new claim of entitlement to 
service connection for erectile dysfunction is referred to 
the RO for consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a 
low back disability.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this claim. 
 
Under the Veterans Claims Assistance Act of 2000 (VCAA), the duty 
to assist includes making reasonable efforts to obtain private 
medical records.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(c)(1) (2009).  In January 2007, the 
Veteran was afforded a VA examination.  During the course of that 
examination, the Veteran asserted that he had been receiving 
treatment for his back problems from a Dr. Wilson for the 
previous 9 years.  The Veteran provided the phone number of the 
doctor and stated that the physician had prescribed bed rest for 
the Veteran's back problems during the previous year.  On review, 
it does not appear that records from Dr. Wilson were requested.  
The Board notes that in a notice response dated four days after 
the VA examination the Veteran stated that he did not have any 
additional evidence to provide, that the Veteran never otherwise 
provided specific contact information for the private physician, 
and that records obtained from the Social Security Administration 
(SSA) in August 2008 did not include any records from a private 
treatment provider.  However, during the January 2007 
examination, the Veteran did provide a name and phone number for 
a private physician from whom the Veteran claimed to have 
received treatment for his back disabilities for 9 years.  
Therefore, the identified records should be requested.

In addition, the RO/AMC should also take the opportunity to 
obtain relevant VA treatment records from March 2010 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the 
Veteran's low back disability from all 
appropriate VA treatment facilities from 
March 2010 to the present.  Any negative 
responses should be documented in the file 
and the Veteran must be provided with an 
opportunity to provide such medical records.

2.  Ask the Veteran to identify all private 
treatment providers for his low back 
disability during the appellate time period, 
to include the Dr. Wilson identified during 
the January 2007 QTC examination.  The 
Veteran should be asked to directly provide 
all relevant treatment records from any 
identified provider or provide a release form 
authorizing VA to request relevant treatment 
records from those physicians identified.  
These medical records should then be 
requested, and the RO should specify that 
actual examinations and other treatment 
records, as opposed to summaries, are needed.  
All efforts to obtain these records, 
including follow-up requests, if appropriate, 
should be fully documented.  

3.  Following review of the information 
obtained from the above, the RO is free to 
undertake any additional development as 
deemed necessary.

4.  After the above is complete, readjudicate 
the Veteran's claim.  If the claim remains 
denied, issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


